DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin T. Duncan, Reg. No. 41,495 on 9/24/2021.
The application has been amended as follows: 
2. (Currently Amended) The computer useable medium of claim 
sentiment score is based at least in part on type of news story, wherein the type is one from the
group consisting of alert, article, update, correction, and headline.

3. (Currently Amended) The computer useable medium of claim 
computer program code is adapted to process the first news story to identify embedded metadata
or other descriptors, process text, words, phrases and attribute relevance to the first company.

4. (Currently Amended) The computer useable medium of claim 
computer program code is adapted to process the first news story to identify information
pertaining to a second company distinguishable from the first company;
the third set of computer program code is adapted to apply sentiment analysis and arrive at a
second sentiment score associated with the first news story as it relates to the second
company; and
the fourth set of computer program code is adapted to determine a second derivative
sentiment value related to the second company.

6. (Currently Amended) The computer useable medium of claim 
eighth set of computer program code adapted to generate an expression of the predicted
behavior, including at least one of trade volume, price direction and price volatility.

7. (Currently Amended) The computer useable medium of claim 
ninth set of computer program code adapted to generate a suggested action to take in light of the
predicted behavior.

company with a sentiment value associated with a second set of new stories concerning the first
company. 

12. (Currently Amended) The method of claim 
based at least in part on type of news story, wherein the type is one from the group consisting of
alert, article, update, correction, and headline.

13. (Currently Amended) The method of claim 
relevance to the first company.


14. (Currently Amended) The method of claim 
using sentiment analysis to determine a second sentiment score associated with the first
news story as it relates to the second company; and
determining a second derivative sentiment value related to the second company.


16. (Currently Amended) The method of claim 
expression of the predicted behavior, including at least one of trade volume, price direction and
price volatility.

17. (Currently Amended) The method of claim 

18. (Currently Amended) The method of claim 
decision concerning an investment and is one of a group consisting of buy, sell or hold.

19. (Currently Amended) The method of claim 
sentiment value related to the first company by comparing a sentiment value associated with a
first set of news stories concerning the first company with a sentiment value associated with a
second set of new stories concerning the first company.

20. (Currently Amended) The method of claim 
fewer news stories as included in the first set of news stories and the second set of news stories
are selected based on a temporal value. 

30. (Currently Amended) The system of claim 

31. (Currently Amended) The method of claim 

Allowable Subject Matter
Claims 1-4, 6-14, 16-24, 26, and 30-32 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closet prior art the Examiner has been able to locate is a non-patent literature titled “Underreaction to News in the US Stock Market” by Nitish Ranjan Sinha, University of Chicago (NPL-Sinha).  However, none of the prior art of record alone or when taken together as a whole disclose the limitations of the claimed invention.  Thus, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAJESH KHATTAR/Primary Examiner, Art Unit 3693